Vacated by Supreme Court, April 18, 2005

                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4267



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


KEITH ELLIOTT BYRD,

                                                 Defendant - Appellant.



                               No. 04-4268



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


RONITA MICHELLE JONES,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Adrian G. Duplantier,
Senior United States District Judge for the Eastern District of
Louisiana, sitting by designation. (CR-02-150)


Submitted:    October 25, 2004               Decided:   December 6, 2004
Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel J. Clifton, John G. Plumides, PLUMIDES LAW OFFICE,
Charlotte, North Carolina; D. Baker McIntyre, III, Charlotte, North
Carolina, for Appellants. Gretchen C. F. Shappert, United States
Attorney, Kimlani S. Murray, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Keith Elliott Byrd and Ronita Michelle Jones appeal from

their    convictions      and    sentences    for    conspiracy         to    distribute

cocaine and cocaine base, in violation of 21 U.S.C. §§ 841, 846

(2000), and importation of cocaine, in violation of 21 U.S.C.

§§ 952, 960 (2000).        Finding no error, we affirm.

              Byrd and Jones each challenge, as their sole claim on

appeal, the district court’s interrogation of witnesses at trial.

A district court’s participation in the interrogation of a witness

pursuant      to   Fed.   R.    Evid.   614   is    reviewed      for    an    abuse   of

discretion. United States v. Parodi, 703 F.2d 768 (4th Cir. 1983).

Assuming that this claim was preserved by Appellants, we find no

abuse    of   discretion.         A   district     court    may    call       witnesses,

interrogate them, or cross-examine them.                   Fed. R. Evid. 614(a),

(b).     Indeed, the court has an obligation to do so “for the

ascertainment of the truth” or to “avoid needless consumption of

time.”    Fed. R. Evid. 611(a).          The district court became involved

in the interrogation of the witnesses at issue only after the

witnesses’ evasive answers and a series of frivolous objections by

defense counsel had halted the progress of the proceedings.                       Under

these circumstances we find no error.

              Accordingly, we affirm the judgments of the district

court.    We dispense with oral argument because the facts and legal




                                        - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -